The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of five years. *Page 58 
Appellant brings forward two complaints. The first relates to the reproduction of the testimony given by Joe L. Desarro, the injured party, at the examining trial of appellant for the offense charged. He contends that a proper predicate for its introduction was not laid. We are not in accord with this contention. The bill shows that Joe L. Desarro was a native of the State of Illinois but at the time of the alleged offense, he was a soldier in the United States Army, and a member of the 95th Division stationed at San Antonio, Texas; that at the time of the trial the 95th Division had been moved out of the state and beyond the jurisdiction of the court; that the whereabouts of the Division was a military secret and could not be disclosed. If the injured party was absent without leave or did not go with the Division, a record thereof would have been made and placed in charge of the Military Police, but that organization had no record that he was absent without leave or that he was not moved with the division. We think that the showing made by the State was sufficient as a predicate upon which to permit the introduction of the reproduced testimony. The injured party was not a native of Texas, nor did he come to Texas to make it his permanent home. He was only temporarily residing in this state and the length of his sojourn here was within the exclusive control of the Commander-in-Chief and the generals of the military force working under his direction.
With reference to appellant's second contention, the State's evidence, briefly stated, shows that on the night of June 14, 1943, while the injured party was walking along Houston Street in the City of San Antonio, some one struck him, knocked him down, which rendered him unconscious for a second, and robbed him of his billfold containing $30.00 in money. When he recovered consciousness he saw a party running down the street; that he went in pursuit and soon some boys joined him in the chase; that after they had chased the fleeing man a few blocks they overtook him, and Desarro asked him to return the money to him but appellant denied that he had it, whereupon Desarro struck him, and appellant then led his pursuers back a few blocks to a patch of weeds where he picked up the billfold and returned it to the owner, Joe L. Desarro, but $10.00 were missing therefrom. Appellant did not testify or offer any affirmative defense. We deem the evidence sufficient to sustain the jury's conclusion of his guilt.
No reversible error appearing in the record, the judgment of the trial court is affirmed. *Page 59 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.